                           IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF NORTH CARttLINA
                                                                                                F:LED
                                                                                         CHARLOl 「 E,NC
                                   CHARLOTTE DIVISION
                                                                                             MAR 1 2 2020
                                  DOCKET NO.:3:19cr21 8‑MOC
                                                                                      US DiSttRICT couRT
 UNITED STATES OF AMERICA                                                          WESttERN DiSTrtiじ Ic「         Nc

                                                                  CONSENT ORDER AND
                                                                JUDGMENT OF FOMEITURE
 EPIMANUEL LEE BLOLINT


        BASED UPON the Defendant's plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to which the Defendant has pled guilty and that the
Defendant (or any combination of Defendants in this case) has or had a possessory interest or other
legal interest in the property, IT IS HEREBY ORDERED THAT:

        I   .    The following property is forfeited to the United States pursuant to   l8   U.S.C .   Q   924
and/or28U.S.C.52461(c),provided,however,thatforfeitureof specificassetsissubjecttoany
and all third party petitions under 2l U.S.C. $ 853(n), pending final adjudication herein:

        One Jimenez Arms, model J.A. 380, 380 caliber pistol, serial number 223088 and
        ammunition seized from Defendant on or about December 24,2018

       2. The United States Marshals Service, the investigative agency, and/or the agency
contractor is authorized to take possession and maintain custody of the above specific asset(s).

        3.        and to the extent required by Fed. R. Crim. P.32.2(b)(6), 2l U.S.C. g 853(n),
                 If
and/or other applicable law, the United States shall publish notice and provide direct written notice
of forfeiture.

        4. Any person, other than the Defendant, asserting any legal interest in the property
may, within thirty days of the publication of notice orthe receipt of notice, whichever is earlier,
petition the court for a hearing to adjudicate the validity of the alleged interest.

        5. Pursuant to Fed. R. Crim. P.32.2(b)(3), upon entry of this order, the United States
Attorney's Office is authorized to conduct any discovery needed to identiflz, locate, or dispose of
the property, including depositions, interrogatories, and request for production of documents, and
to issue subpoenas pursuant to Fed. R. Civ. P. 45.

        6.      As to any specific assets, following the Court's disposition of all timely petitions,
a final order of forfeiture shall be entered. If no third party files a timely petition, this order shall
become the final order of forfeiture, as provided by Fed. R. Crim. P.32.2(c)(2), and the United
States shall have clear title to the property, and shall dispose of the property according to law.
       The parties stipulate and agree that the aforementioned asset(s) constitute property derived
from or traceable to proceeds of Defendant's crime(s) herein or property used in any manner to
facilitatethecommissionof suchoffense(s)andarethereforesubjecttoforfeiturepursuantto l8
U.S.C. $ 924 andlor 28 U.S.C. 5 2461(c). The Defendant hereby waives the requirements of Fed.
R. Crim. P.32.2 and 43(a) regarding notice of the forfeiture in the charging instrument,
announcement of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against Defendant. If the Defendant has previously submitted a claim in response to an
administrative forfeiture proceeding regarding any of this property, Defendant hereby withdraws
that claim. If Defendant has not previously submitted such a claim, Defendant hereby waives all
right to do so. As to any firearms listed above and/or in the charging instrument, Defendant
consents to destruction by federal, state, or local law enforcement authorities upon such legal
process as they, in their sole discretion deem to legally sufficient, and waives any and all right to
further notice ofsuch process or such destruction.

R. ANDREW MURRAY
LINITED STATES ATTORNEY



           M.FORD
                                ″ル                   繊
                                                     EMMANUEL LEE BLOLINT
Assistant United States Attomey                       Defcndant




                                                        .KELLY」 OHNSON,
                                                      Attorney for Defendant

Signed this the解二day OfMarch,2020.




                                              UNITED STATES                             JUDGE
